Exhibit 10.3

 

Amendment Agreement to Share Pledge Agreement

 

Party A: TBEA Xinjiang Sunoasis Co., Ltd.

 

Legal Representative: Fei Jia

 

Address: 399 Changchun Nanlu, Urumqi, Xinjiang 

 

Business License No:

 

Party B: Gonghe County Xinte Photovoltaic Co., Ltd.

 

Legal Representative: Jianxin Zhang

 

Address:

 

Business License No:

 

Party C: SPI Solar Power (Suzhou) Co., Ltd.

 

Legal Representative:

 

Address:

 

Business License No:

 

 

 

Party A, Party B and Party C entered into a share pledge agreement (hereinafter
called the “Original agreement”) with reference number 2014110702087 in December
2014, and each party agrees to amend paragraph 7 of Article 2 according to the
following terms (the “Amendment”):

 

1.

The paragraph 7 of Article 2 of the Original Agreement states that

 

 

“All the parties agree that during the term of Share Pledge, Party B shall
obtain prior written consent from Party A if it disposes any assets, provides
foreign guarantee, repays debts or pursues recourse for its creditor’s right,
conducts operation or terminates its business, or enters into any contracts,
agreements and performs its obligations thereunder (including but not limited to
any and all documents relating to disposing assets or distributing profit or
interests of Party B).”

 

All parties agree to amend the aforementioned paragraph to the following:
“During the term of Share Pledge, Party B shall obtain prior written consent
from Party A in the event that it terminates the operation of the 20MWp Xinte
Gonghe Solar Farm (the “Solar Farm”), transfers or sells the Solar Farm or
provides guarantee with the assets of the Solar Farm,”

 

2.

Whereas Party B and Party C agree to pledge all the assets of the Solar Farm and
enter into the relating asset mortgage agreements (the “Mortgage Agreement”).
The Amendment shall come into effect on the date that Party A, B, and C enter
into the Mortgage Agreement.

 

Once the Amendment comes into effect, it shall constitute part of the Original
Agreement and have the same legal effect of the Original Agreement with respect
to the subject matter hereof and supersede any terms of the Original Agreement
in the event of any contradiction between the terms of the Amendment and those
of the Original Agreement. The remaining sections of the terms of Original
Agreement shall be effective and complied with.

 

 

 
1

--------------------------------------------------------------------------------

 

 

4.

The amendment has 6 copies each of which shall be deemed an original. Party A,
Party B and Party C each holds two copies.

 

 

 

(Signature page to follow)

 

 

 
2

--------------------------------------------------------------------------------

 

 

Party A (pledgee): TBEA Xinjiang Sunoasis Co., Ltd.

 

Legal Person (or authorized representative): (corporate seal affixed)

 

Date: 

 

 

 

Party B (pledgee): Gonghe County Xinte Photovoltaic Co., Ltd.

 

Legal Person (or authorized representative): (corporate seal affixed)

 

Date: 

 

 

 

Party C (Investor): SPI Solar Power (Suzhou) Co., Ltd.

 

Legal Person (or authorized representative): (corporate seal affixed)

 

Date: 

 

 

3